Name: 2000/320/EC: Commission Decision of 11 April 2000 authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (notified under document number C(2000) 951) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  forestry;  agricultural activity;  Europe;  marketing
 Date Published: 2000-05-05

 Avis juridique important|32000D03202000/320/EC: Commission Decision of 11 April 2000 authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (notified under document number C(2000) 951) (Text with EEA relevance) Official Journal L 108 , 05/05/2000 P. 0034 - 0035Commission Decisionof 11 April 2000authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC(notified under document number C(2000) 951)(Text with EEA relevance)(2000/320/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/404/EEC on the marketing of forest reproductive material(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to the request submitted by France,Whereas:(1) Production of reproductive material of the species set out in the Annex is at present insufficient in France with the result that their requirement for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met.(2) Third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive.(3) France should therefore be authorised to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements to cover the shortage of reproductive material satisfying the requirements of Directive 66/404/EEC.(4) For genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material.(5) Furthermore, reproductive material should be marketed only if it is accompanied by a document bearing certain details of the reproductive material in question.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 11. France is authorised to permit the marketing in their territory of seed satisfying less stringent requirements in respect of provenance, as laid down in Directive 66/404/EEC, on the terms set out in the Annex hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected.2. France is authorised to permit the marketing in its territory of plants produced in the Community from the abovementioned seed.Article 21. The proof referred to in Article 1(1) shall be deemed to be furnished where the reproductive material is of the category "source-identified reproductive material" as defined in the Organisation for Economic Cooperation and Development (OECD) scheme for the control of forest reproductive material moving in international trade, or of another category defined in that scheme.2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the reproductive material, other official evidence shall be admissible.3. Where official evidence cannot be provided, Member States may accept other non-official evidence.Article 31. The Member States other than the applicant Member State are also authorised to permit, on the terms set out in the Annex hereto and for the purposes intended by the applicant Member State, the marketing in their territory of seed referred to in this Decision.2. For the purpose of the application of paragraph 1, the Member States concerned shall assist each other administratively. The applicant Member State shall be notified by other Member States of their intention to permit the marketing of such reproductive material, before any authorisation may be granted. The applicant Member State may object only if the entire amount set out in this Decision has already been allocated.Article 4The authorisation provided for in Article 1(1) in so far as it concerns the first placing of forest reproductive material on the market of the Community, shall expire on 30 November 2000. Such authorisation, in so far as it concerns subsequent placing on the market of the Community, shall expire on 31 December 2002.Article 5With regard to the first placing on the market of forest reproductive material, as referred to in Article 4 France shall, by 1 January 2001 notify the Commission of the quantities of such material satisfying less stringent requirements which have been approved for marketing in its territory under this Decision. The Commission shall inform the other Member States thereof.Article 6This Decision is addressed to the Member States.Done at Brussels, 11 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2326/66. Directive as repealed with effect from 1 January 2003 by Council Directive 1999/105/EC (OJ L 11, 15.1.2000, p. 17).ANNEX>TABLE>